


Exhibit 10.1


SUNEDISON SEMICONDUCTOR LIMITED
CHANGE IN CONTROL SEVERANCE PLAN


1.
Purpose. The purpose of the SunEdison Semiconductor Limited Change in Control
Severance Plan (the “Plan”) is to diminish the distraction of Participants (as
defined below) in the event of a threatened or pending Change in Control (as
defined below) and to provide financial assistance to any Participant whose
employment is terminated under certain circumstances following a Change in
Control.



2.
Term. The Plan shall commence upon the Effective Date (as defined below) and
shall continue until terminated in accordance with Section 18.



3.
Definitions. For purposes of the Plan, the following terms have the meanings set
forth below:

“Accrued Obligations” has the meaning for that term in Section 5(a).
“Affiliate” means any company or other entity controlled by, controlling or
under common control with the Company.
“Base Salary” means the Participant's annual rate of base salary in effect as of
the Qualifying Termination, disregarding any reduction that would constitute
Good Reason.
“Board” means the Board of Directors of the Company.
“Cause” shall have the meaning ascribed thereto in the Participant’s individual
employment agreement with the Company and, in the absence of such agreement,
shall have the meaning ascribed thereto in the Long-Term Incentive Plan.
“Change in Control” shall have the meaning ascribed thereto in the Long-Term
Incentive Plan.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act, as amended.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated pursuant thereto.
“Committee” means the Compensation Committee of the Board.
“Company” means SunEdison Semiconductor Limited and any successor to its
business or assets, by operation of law or otherwise.
“Disability” shall have the meaning ascribed thereto in the Participant’s
individual employment agreement with the Company and, in the absence of such
agreement, shall have the meaning ascribed thereto in the Long-Term Incentive
Plan.
“Effective Date” means August 1, 2015.
“Employee” means an employee of the Company or a subsidiary of the Company.
“Good Reason” shall have the meaning ascribed thereto in the Participant’s
individual employment agreement with the Company and, in the absence of such
agreement, shall have the meaning ascribed thereto in the Long-Term Incentive
Plan.
“Long-Term Incentive Plan” means the Company’s 2014 Long-Term Incentive Plan, as
may be amended from time to time (or its successor).
“Participant” means an Employee who has been designated as a Participant under
Section 4(a) hereof, until such time as the Employee's participation ceases in
accordance with Section 4(b) hereof.
“Protection Period” means the period commencing on the date on which a Change in
Control is consummated and ending twelve (12) months following the date of the
Change in Control.
“Qualifying Termination” means a termination of the Participant's employment by
the Company and its Affiliates without Cause or by the Participant with Good
Reason during the Protection Period.
“Release” has the meaning given that term in Section 7.
“Severance Multiple” means the applicable multiple for each Participant based on
the relevant tier as set forth on Exhibit A.
“Severance Payment” has the meaning given that term in Section 5(b)(i).
“Target Bonus” means the Participant's target bonus under the applicable annual
incentive plan(s) for the then-current performance period as of the Qualifying
Termination, disregarding any reduction that would constitute Good Reason.
“Termination Date” means the date on which a Participant’s employment with the
Company and its Affiliates terminates.
“Tier 1 Participant” means each Employee holding the applicable title set forth
on Exhibit A.

1
1725913

--------------------------------------------------------------------------------




“Tier 2 Participant” means each Employee holding the applicable title set forth
on Exhibit A.
“Tier 3 Participant” means each Employee holding the applicable title set forth
on Exhibit A.
“Tier 4 Participant” means each Employee holding the applicable title set forth
on Exhibit A.


4.
Participation.



(a)
Designation of Participants. The Participants in the Plan are the officers and
other key employees of the Company and its Affiliates who hold the titles set
forth on Exhibit A. Notwithstanding the foregoing, the benefits under the Plan
shall not duplicate severance benefits provided in a Participant's individual
employment agreement or other severance plan or agreement; as such, in the event
that a Participant who is a party to an individual employment, severance, or
other similar agreement, or otherwise entitled to participate in another
separation pay plan, becomes entitled to receive separation pay benefits under
both this Plan and another plan or agreement maintained by the Company and its
Affiliates, then such Participant shall receive the greater of the benefits
provided under such agreement or plan and those under this Plan, but not both.

(b)
Reduction in Participant Title. For the purpose of determining the amount of
severance compensation payable under this Plan only, any reduction of a
Participant’s tier level by reason of a reduction in the Participant’s title
shall only become effective twelve (12) months following the effective date of
such change in title.

(c)
Cessation of Participation. A Participant shall cease to be a Participant and
shall have no rights hereunder, without further action, when the Participant
either (i) ceases to be an Employee or (ii) subject to Section 4(b), is removed
from participation by reason of no longer holding any title set forth on
Exhibit A (unless such Participant is then entitled to severance payments and
benefits as provided in Section 5). A Participant entitled to severance payments
and benefits under Section 5 shall remain a Participant in this Plan until the
full amount of the severance payments and benefits under the Plan have been
fully paid and provided to the Participant.

(d)
No Employment Rights. Nothing in this Plan shall confer upon any Participant the
right to continue in the employment or other service of the Company or any
Affiliate or affect any right which the Company or any Affiliate may have to
terminate or modify the employment or other service of the Participant with or
without Cause.



5.
Payments and Benefits on Termination of Employment.



(a)
For Cause, Death or Disability or Termination without Good Reason. If during the
Protection Period (x) a Participant terminates employment with the Company and
its Affiliates without Good Reason, (y) the Company or any one or more of its
Affiliates terminates a Participant's employment for Cause or by reason of the
Participant's Disability, or (z) a Participant's employment is terminated by
reason of the Participant's death, then the Participant will not be entitled to
any compensation or benefits under the Plan other than the sum of:

(i)
the portion of the Participant's Base Salary earned through the Termination
Date, to the extent not theretofore paid;

(ii)
except in the event of a termination of a Participant's employment by the
Company for Cause or by the Participant without Good Reason (for clarity, in
which event the following benefits will not be paid or payable), the amount of
any annual incentive compensation under the annual incentive plan(s) applicable
to the Participant that has been awarded to the Participant for a completed
fiscal year preceding the Termination Date, but has not yet been paid to the
Participant; and

(iii)
any accrued paid time-off to the extent not theretofore paid (the sum of the
amounts described in clauses (i), (ii) and (iii) are hereinafter referred to as
the “Accrued Obligations”).

The Accrued Obligations will be paid to the Participant in a lump sum within the
time period required by applicable law, and in all events within thirty (30)
calendar days after the Participant's Termination Date.
(b)
Qualifying Termination. In addition to the Accrued Obligations, in the event of
a Participant's Qualifying Termination, the Participant will be entitled to
receive the payments and benefits provided below, subject to Participant’s
satisfaction of the requirements set forth in Section 7, including, without
limitation, Participant’s timely execution, delivery and non-revocation of a
Release:


2
1725913

--------------------------------------------------------------------------------




(i)
Severance Payment. A lump sum severance payment in an amount equal to the
greater of (A) the sum of (I) the Participant's Base Salary and Target Bonus,
each multiplied by the Participant's Severance Multiple, and (II) the
Participant's Target Bonus, multiplied by the ratio of the number of calendar
days prior to the Qualifying Termination during the performance period over the
total number of days in the performance period and (B) the result of multiplying
(I) the number of the Participant’s continuous full years of service with the
Company and its Affiliates as of the date of the Participant’s Qualifying
Termination by (II) one fifty-second (1/52nd) of the Participant’s Base Salary
as of the date of the Participant’s Qualifying Termination. The amounts under
this Section 5(b)(i) shall be payable within sixty (60) days after the
Participant’s Termination Date.

(ii)
Health Care Coverage. Provided that the Participant is eligible for and timely
elects continuation coverage under the Company’s group health plan pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then, for the number of months equal to twelve (12) times the
Participant’s Severance Multiple (but not to exceed eighteen (18) months),
commencing with the first calendar month following the Termination Date (the
“Benefit Continuation Period”), the monthly COBRA cost of continued coverage
under such plan for the Participant, and, where applicable, the Participant’s
spouse and dependents, will equal the amount that such Participant would be
required to contribute for such health coverage if such Participant were to
continue as an active employee of the Company; provided that the Benefit
Continuation Period shall cease when the Participant becomes eligible for
coverage under a plan maintained by another employer. Notwithstanding the
foregoing, the Company reserves the right to restructure the foregoing continued
coverage arrangement in any manner reasonably necessary or appropriate to avoid
penalties or negative tax consequences to the Company or the Participant, as
determined by the Company in its sole and absolute discretion.

(iii)
Equity Awards. The treatment of a Participant’s outstanding equity awards as of
the Termination Date shall be governed by the terms of the applicable equity
award agreement.



6.
Impact of Section 4999 Excise Tax.



(a)
Notwithstanding anything in this Plan to the contrary, in the event it is
determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any Affiliate or any entity which effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of a Participant (whether pursuant to
the terms of this Plan or otherwise) (the “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and (ii) the
reduction of the amounts payable to Participant under this Plan to the maximum
amount that could be paid to Participant without giving rise to the Excise Tax
(the “Safe Harbor Cap”) would provide Participant with a greater after-tax
amount than if such amounts were not reduced, then the amounts payable to the
Participant under the Plan shall be reduced (but not below zero) to the Safe
Harbor Cap. If the reduction of the amounts payable hereunder would not result
in a greater after-tax result to Participant, no amounts payable to Participant
under the Plan (and no other Payments) shall be reduced, unless consented to by
Participant in writing.

(b)
All determinations required to be made under this Section shall be made by the
public accounting firm that is retained by the Company for such purpose prior to
the Change in Control (the “Accounting Firm”), which Accounting Firm shall
provide detailed supporting calculations to both the Company and Participant
within sixty (60) business days of the receipt of notice from the Company or
Participant that there has been a Payment, or such earlier time as is requested
by the Company. Notwithstanding the foregoing, in the event (i) the Board or the
Committee shall determine prior to the Change in Control that the Accounting
Firm is precluded from performing such services under applicable auditor
independence rules or (ii) the Audit Committee of the Board determines that it
does not want the Accounting Firm to perform such services because of auditor
independence concerns or (iii) the Accounting Firm is serving as accountant or
auditor for the person(s) effecting the Change in Control, the Board or the
Committee shall appoint another nationally recognized public accounting firm or
other calculation expert to make the determinations required hereunder (which
accounting firm or calculation expert shall then be referred to as the
Accounting Firm hereunder). All fees and expenses (including, but not limited
to, the costs of retaining experts) of the Accounting Firm shall be borne solely
by the Company.


3
1725913

--------------------------------------------------------------------------------




If the aggregate amount of Payments is reduced to the Safe Harbor Cap or the
Accounting Firm determines that no Excise Tax is payable by Participant without
a reduction in payments, the Company shall direct the Accounting Firm to provide
a written opinion to Participant to such effect and that the Participant is not
required to report any Excise Tax on the Participant’s federal income tax
return. For purposes of making the calculations and determinations under this
Section 6, after taking into account the information provided by the Company and
the Participant, the Accounting Firm may make reasonable, good faith assumptions
and approximations concerning the application of Code Sections 280G and 4999.
The Company and the Participant shall furnish the Accounting Firm with such
information and documents as said Accounting Firm may reasonably request to
assist the Accounting Firm in making calculations and determinations under this
Section. The determination by the Accounting Firm shall be binding upon the
Company and Participant (except as provided in paragraph (c) below).
(c)
If it is established pursuant to a final determination of a court or an Internal
Revenue Service (the “IRS”) proceeding which has been finally and conclusively
resolved that Payments have been made to, or provided for the benefit of,
Participant by the Company, that exceed the limitations provided in this
Section 6 (hereinafter referred to as an “Excess Payment”), Participant shall
repay the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Participant's receipt of such Excess Payment until
the date of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that Payments which will not have been
made by the Company should have been made (an “Underpayment”), consistent with
the calculations required to be made under this Section 6. In the event that it
is determined (i) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Participant within sixty (60) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Participant until the date of payment.
Participant shall cooperate, to the extent the Participant’s expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under the Plan were reduced
pursuant to Section 6(a) and the value of stock options is subsequently
re-determined by the Accounting Firm within the context of Treasury Regulation
§1.280G-1 Q/A 33 that reduces the value of the Payments attributable to such
options, the Company shall promptly pay to Participant any amounts payable under
the Plan that were not previously paid solely as a result of the application of
Section 6(a), subject to the Safe Harbor Cap.



7.
Release; Non-Competition; Non-Solicitation. The provision of the severance
compensation and benefits described in Section 5(b) is subject to and contingent
upon (a) the Participant’s timely execution, delivery and non-revocation (as set
forth below) of a release of claims in form and substance reasonably
satisfactory to the Company (a “Release”) and (b) the Participant’s compliance
with and satisfaction of all non-competition, non-solicitation, confidentiality,
non-disparagement and other similar restrictions and obligations applicable to
Participant following Participant’s termination of employment. The Release must
be signed by the Participant (or his legal representative, if applicable) and
become effective and irrevocable in accordance with its terms (taking into
account any applicable revocation period set forth therein), no later than the
fiftieth (50th) day after the Participant's Termination Date. If the Participant
fails (i) to execute and furnish the Release, or if the Release furnished by the
Participant has not become effective and irrevocable in accordance with its
terms (taking into account any applicable revocation period set forth therein)
by the fiftieth (50th) day after the Participant's Termination Date, or (ii) to
comply with all applicable non-competition, non-solicitation, confidentiality,
non-disparagement and other similar restrictions and obligations, then the
Participant will not be entitled to any payment or benefit under the Plan other
than the Accrued Obligations.



8.
No Mitigation. In no event shall the Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and such amounts
shall not be reduced whether or not the Participant obtains other employment.



9.
Effect on Other Plans, Agreements, and Benefits. Except to the extent expressly
set forth herein, any benefit or compensation to which a Participant is entitled
under any agreement between the Participant and the Company or any of its
Affiliates or under any plan maintained by the Company or any of its Affiliates
in which the Participant participates or participated shall not be modified or
lessened in any way, but shall be payable or provided according to the terms of
the applicable plan or agreement.




4
1725913

--------------------------------------------------------------------------------




10.
Administration. The Committee shall administer the Plan and shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan. Prior to a Change
in Control, the Committee may delegate, subject to such terms as the Committee
shall determine, any of its authority hereunder to such person or persons from
time to time as it may designate and, in the event of such delegation, all
references to the Committee in this Plan shall be deemed references to such
delegates as it relates to those aspects of the Plan that have been delegated.
After a Change in Control, this Plan must be administered by the board of
directors (or its equivalent governing body) or the compensation committee (or
its equivalent) of the ultimate parent of the successor entity.



11.
Committee Authority. The Committee shall have the sole authority to designate
participants under the Plan and deal with any other matters arising under the
Plan. The Committee shall have full power and authority to administer and
interpret the Plan, to make factual determinations and to adopt or amend such
rules, regulations, agreements, and instruments for implementing the Plan and
for the conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
awards granted hereunder. All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company, in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.



12.
Participants Deemed to Accept Plan. By accepting any payment or benefit under
the Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Committee or the Company or its
Affiliates, in any case in accordance with the terms and conditions of the Plan.



13.
Successors.



(a)
Company Successors. This Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of a Change in Control or any transaction in which a successor would
not by the foregoing provision or by operation of law be bound by this Plan, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company's obligations under this Plan, in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. The term “Company,” as used in this Plan, shall mean
the Company as heretofore defined and any successor or assignee to the business
or assets of the Company which by reason hereof becomes bound by this Plan.

(b)
Participant Successors. This Plan shall inure to the benefit of and be
enforceable by the Participant's personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees. The rights
under this Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section. Without limiting the generality of the foregoing, the
Participant's right to receive any benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this paragraph, the Company shall have no obligation to pay any
amount so attempted to be assigned, transferred or delegated.



14.
Resolutions of Disputes.



(a)
Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of the Plan will be
solely and finally settled by means of binding arbitration in St. Louis,
Missouri. The arbitration shall be conducted in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association
before a single arbitrator selected by the Company in good faith. The
arbitration will be final, conclusive, and binding upon the parties. Except as
provided in subsection (b) below, all arbitrator's fees and related expenses
shall be divided equally between the parties.

(b)
Legal and Arbitration Fees. The arbitrator shall award the Participant
attorneys' fees and expenses and arbitrator’s fees and expenses if the
Participant prevails on at least one material issue in dispute, including the
attorneys' fees and expenses the Participant incurs in connection with any
appeal or the enforcement of any award. Any award of attorneys' fees and
expenses to the Participant shall be paid by the Company within sixty (60) days
following the award of such fees and costs by the arbitrator (or, if later, when
such fees and expenses are incurred), but in no event later than December 31 of
the calendar year following the year of the conclusion of the arbitration (or,
if later, December 31 of the calendar year following the year in which such fees
and expenses are incurred).


5
1725913

--------------------------------------------------------------------------------






15.
Unfunded Plan Status. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.



16.
Withholding. The Company shall have the right to deduct and withhold from any
amounts payable under the Plan such federal, state, local or other taxes as are
required to be withheld pursuant to any applicable law or regulation.



17.
Notice. For the purpose of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when actually delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to, as applicable, the
Secretary at the Company's corporate headquarters address, or to the Participant
at the last address of the Participant on the Company's books and records.



18.
Amendment and Termination. The Committee may amend (in whole or in part) or
terminate the Plan in its sole and absolute discretion; provided that the
Committee may not amend or terminate the Plan during the twelve (12) months
immediately preceding a Change in Control or at any time following a Change in
Control if such amendment(s) (individually or in the aggregate) or termination
would be materially adverse to Participants. Further, no termination of the Plan
shall reduce or terminate any Participant's right to receive, or continue to
receive, any payments and benefits that became payable in respect of a
termination of employment that occurred prior to the date of such termination of
the Plan.



19.
Governing Law. Except to the extent preempted by federal law, the provisions of
the Plan shall be governed and construed in accordance with the laws of Missouri
without regard to the conflict of law provisions thereof.



20.
Validity and Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



21.
Headings; Interpretation. Headings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof. Unless the context clearly requires otherwise, the masculine
pronoun wherever used herein shall be construed to include the feminine pronoun.



22.
Section 409A.



(a)
It is intended that the payments and benefits provided under the Plan shall be
exempt from the application of the requirements of Section 409A of the Code.
This Plan shall be construed, administered, and governed in a manner that
effects such intent, and the Committee shall not take any action that would be
inconsistent with such intent. Specifically, any taxable benefits or payments
provided under this Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A of the Code to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the separation pay exceptions to Section 409A of the Code, to the
maximum extent possible. To the extent that none of these exceptions (or any
other available exception) applies, then notwithstanding anything contained
herein to the contrary, and to the extent required to comply with Section 409A
of the Code, if a Participant is a “specified employee,” as determined under the
Company's policy for identifying specified employees on his or her Termination
Date, then all amounts due under this Plan that constitute a “deferral of
compensation” within the meaning of Section 409A of the Code, that are provided
as a result of a “separation from service” within the meaning of Section 409A,
and that would otherwise be paid or provided during the first six months
following the Termination Date, shall be accumulated through and paid or
provided on the first business day that is more than six (6) months after the
date of the Termination Date (or, if the Participant dies during such six-month
period, within ninety (90) days after the Participant's death).

(b)
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code:
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; and (iii) such payments
shall be made on or before the last day of the Participant's calendar year
following the calendar year in which the expense occurred, or such earlier date
as required hereunder.


6
1725913

--------------------------------------------------------------------------------




(c)
The payments and benefits provided under this Plan may not be deferred,
accelerated, extended, paid out, or modified in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon
Participants. Although the Company will use its best efforts to avoid the
imposition of taxation, interest, and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by a Participant (or any other
individual claiming a benefit through the Participant) as a result of this Plan.
In no event may the timing of a Participant's execution of the Release required
under Section 7 directly or indirectly result in the Participant designating the
calendar year of payment in respect of amounts subject to Section 409A of the
Code, and if a payment that is subject to Section 409A of the Code and execution
of the Release could be made in more than one taxable year, then payment will be
made in the later taxable year.


7
1725913

--------------------------------------------------------------------------------








EXHIBIT A
PARTICIPANTS BY TITLE


Tier 1 Participants - CEO


Tier 2 Participants - EVPs and SVPs


Tier 3 Participants - VPs


Tier 4 Participants - Directors


Severance Multiple


Tier 1 Participants    2.0
Tier 2 Participants    1.0
Tier 3 Participants    0.5
Tier 4 Participants    0.25



8
1725913